Case 2:19-cr-00055-MWF Document 1125 Filed 09/01/21 Page 1 of 6 Page ID #:6355
            Case 2:19-cr-00055-MWF Document 1125 Filed 09/01/21 Page 2 of 6 Page ID #:6356

 USA vs.      5. Jesus Gonzalez                                          Docket No.:    CR 19-55(B)-MWF

         2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug
            test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight tests per
            month, as directed by the Probation Officer.

         3. During the period of community supervision, the defendant shall pay the special assessment in accordance with this
            judgment's orders pertaining to such payment.

         4. The defendant shall cooperate in the collection of a DNA sample from the defendant.

         5. The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
            urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using
            alcohol and illicit drugs, and from abusing prescription medications during the period of supervision.

         6. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to
            the aftercare contractors during the period of community supervision. The defendant shall provide payment and proof
            of payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be required.

         7. The defendant shall not associate with anyone known to the defendant to be a member of the Vineland Boys Gang and
            others known to the defendant to be participants in the Vineland Boys Gang's criminal activities, with the exception of
            the defendant's family members. The defendant may not wear, display, use or possess any gang insignias, emblems,
            badges, buttons, caps, hats, jackets, shoes, or any other clothing that defendant knows evidence affiliation with the
            Vineland Boys Gang, and may not display any signs or gestures that defendant knows evidence affiliation with the
            Vineland Boys Gang.

         8. As directed by the Probation Officer, the defendant shall not be present in any area known to the defendant to be a
            location where members of the Vineland Boys Gang meet or assemble.

         9. The defendant shall submit his person and any property under defendant’s control, including any residence, vehicle,
            papers, computer and other electronic communication or data storage devices and media, and effects, to suspicionless
            search and seizure at any time of the day or night by any law enforcement or probation officer, with or without a warrant,
            and with or without cause; and if stopped or questioned by a law enforcement officer for any reason, defendant shall
            notify that officer that defendant is on federal supervised release and subject to search. The defendant shall warn any
            other occupants that the premises may be subject to searches pursuant to this condition.

         10. The defendant shall not knowingly contact, or attempt to contact, victims A.G., J.P., A.A., A.F., S.L., E.L. and any other
             identified victims of instant offenses (collectively, the “Victims”), or their families, including but not limited to their
             parents, siblings, other relatives, any intimate relationship, and any children of the victims (all whether existing now or
             during the pendency of any term of supervised release, and collectively “the Victims’ Families”), directly or indirectly
             by any means, including but not limited to in person, by mail, telephone, email, text message, or other electronic means,
             or through a third party.

         11. The defendant shall not attempt to locate the Victims or the Victims’ Families, or attempt to obtain information
             concerning the whereabouts, phone numbers, email addresses, or other personal identifiers of the Victims or the
             Victims’ Families.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse treatment
provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
Report by the treatment provider is prohibited without the consent of the sentencing judge.

CR-104 (docx 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 2 of 6
            Case 2:19-cr-00055-MWF Document 1125 Filed 09/01/21 Page 3 of 6 Page ID #:6357

 USA vs.      5. Jesus Gonzalez                                               Docket No.:      CR 19-55(B)-MWF


The defendant is advised of his right to appeal.

The Court grants the government’s motion to dismiss the remaining counts of the First Superseding Indictment and the underlying
Indictment, as to this defendant only.

The Court recommends the defendant be designated to a facility located in Southern California.

The Court further recommends that the defendant be allowed to participate in the Bureau of Prison’s Residential Drug Abuse Program (RDAP).

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 31, 2021
            Date                                                  Honorable Michael W. Fitzgerald
                                                                  U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            September 1, 2021                               By    Rita Sanchez /s/
            Filed Date                                            Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (docx 12/20)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 3 of 6
            Case 2:19-cr-00055-MWF Document 1125 Filed 09/01/21 Page 4 of 6 Page ID #:6358

 USA vs.      5. Jesus Gonzalez                                                      Docket No.:     CR 19-55(B)-MWF

 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    The defendant must follow the instructions of the probation officer
       observed in plain view by the probation officer;                                to implement the orders of the court, afford adequate deterrence from
 8.    The defendant must work at a lawful occupation unless excused by                criminal conduct, protect the public from further crimes of the
       the probation officer for schooling, training, or other acceptable              defendant; and provide the defendant with needed educational or
       reasons and must notify the probation officer at least ten days before          vocational training, medical care, or other correctional treatment in
       any change in employment or within 72 hours of an unanticipated                 the most effective manner.
       change;




CR-104 (docx 12/20)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 6
            Case 2:19-cr-00055-MWF Document 1125 Filed 09/01/21 Page 5 of 6 Page ID #:6359

 USA vs.      5. Jesus Gonzalez                                                  Docket No.:     CR 19-55(B)-MWF



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money
 order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments
 must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.


CR-104 (docx 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
            Case 2:19-cr-00055-MWF Document 1125 Filed 09/01/21 Page 6 of 6 Page ID #:6360

 USA vs.      5. Jesus Gonzalez                                                 Docket No.:       CR 19-55(B)-MWF




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal

                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
